OPINION — AG — QUESTION: "FOR THE USE OF CONTEMPLATED LEGISLATION I WOULD LIKE TO KNOW WHETHER THAT PART OF 69 O.S.A. 4, WHICH SAYS, `PROVIDED THAT SAID BOARD MAY FIX AND COLLECT AN ANNUAL FRANCHISE TAX, WHICH SAID TAX, WHEN COLLECTED, SHALL BE AVAILABLE FOR THE IMPROVEMENT OR MAINTENANCE OF THE PARTICULAR HIGHWAY COVERED BY SUCH FRANCHISE.' IS IT CONSTITUTIONAL?" — 69 O.S. 1961 4 [69-4], MUST BE CONSIDERED VALID UNTIL HELD UNCONSTITUTIONAL BY A COURT OF COMPETENT JURISDICTION. CITE: ARTICLE X, SECTION 12, ARTICLE X, SECTION 20 (W. J. MONROE)